            Case MDL No. 2993 Document 114 Filed 05/03/21 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                        MDL No. 2993
 LITIGATION


                              NOTICE OF RELATED ACTION

       In accordance with Rule 6.2(d) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, the undersigned counsel writes to notify the Clerk of the Panel

of the related action listed on the attached Schedule of Actions.

       The docket sheet and complaint for Wunsch Farms v. Bayer Cropscience LP, et al., No.

0:21-cv-00970-MJD-TNL (D. Minn.), filed on April 12, 2021, and pending in the United States

District Court for the District of Minnesota, before the Honorable Michael J. Davis, are attached

hereto as Exhibit A.



Dated: May 3, 2021                            Respectfully submitted,

                                              /s/ Michelle J. Looby
                                              Daniel E. Gustafson (MN Lic. #202241)
                                              Daniel C. Hedlund (MN Lic. #258337)
                                              Michelle J. Looby (MN Lic. #0388166)
                                              Daniel J. Nordin (MN Lic. #0392393)
                                              Mickey L. Stevens (MN Lic. #0398549)
                                              GUSTAFSON GLUEK PLLC
                                              Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
                                              Minneapolis, MN 55402
                                              Telephone: (612) 333-8844
                                              dgustafson@gustafsongluek.com
                                              dhedlund@gustafsongluek.com
                                              mlooby@gustafsongluek.com
                                              dnordin@gustafsongluek.com
                                              mstevens@gustafsongluek.com




                                                 1
Case MDL No. 2993 Document 114 Filed 05/03/21 Page 2 of 2




                         Brett Cebulash
                         Kevin Landau
                         Evan Rosin
                         TAUS, CEBULASH & LANDAU, LLP
                         80 Maiden Lane, Suite 1204
                         New York, NY 10038
                         Telephone: (212) 931-0704
                         bcebulash@tcllaw.com
                         klandau@tcllaw.com
                         erosin@tcllaw.com

                         Counsel for Plaintiff WUNSCH FARMS




                            2
